McMurray, Presiding Judge.
The Fulton County Juvenile Court entered an order on July 6, 1984, in which it granted temporary custody of the children of appellant and cross-appellant to the Department of Family and Children Services. These appeals followed. Held:
1. In the main appeal, appellant contends that the evidence was insufficient to show the children were “deprived,” and that, therefore, the court erred in transferring custody of the children to the Department of Family and Children Services. Because appellant failed to follow the appeal procedures required in child custody cases, her appeal must be dismissed. In the Interest of J.E.P. III, 252 Ga. 520 (315 SE2d 416); Moon v. Habersham County Dept. of Family &c. Svcs., 162 Ga. App. 694 (293 SE2d 402).
2. Because this court has no jurisdiction of the main appeal, this court has no jurisdiction to entertain the cross-appeal. Ewing Holding Corp. v. Egan-Stanley Investments, 154 Ga. App. 493, 496 (2) (268 SE2d 733). Moreover, even if we view the cross-appeal as being a timely appeal, we would be compelled to dismiss it. The cross-appeal attacks rulings of the juvenile court which affect cross-appellant’s visitation rights. Cases concerning visitation rights are not directly appealable. Burnett v. Coleman, 170 Ga. App. 394 (317 SE2d 546).

Appeals dismissed.


Sognier, J., and Benham, J., concur. Banke, C. J., disqualified.